COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-
                          League City, Ltd. v. Andrew Kohlmeyer and April Kohlmeyer

Appellate case number:    01-19-00519-CV

Trial court case number: 18-CV-1285

Trial court:              10th District Court of Galveston County

       The appellants’ second motion for extension of time to file their motion for rehearing and
motion for en banc reconsideration is granted.


        The Court requests a response to the appellants’ motions to be filed by February 16,
2021.


        It is so ORDERED.

Judge’s signature: _____/s/ Petery Kelly_____
                    Acting individually  Acting for the Court


Date: ____February 2, 2021_____